Citation Nr: 1219838	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-42 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for retinopathy, including as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his November 2009 substantive appeal, the Veteran requested a hearing before the Board.  Although the Veteran did not appear for his scheduled hearing, he stated the reasons for his failure to appear in an October 2010 statement, and asked that his hearing be rescheduled.  See 38 C.F.R. § 20.704(d) (2011).  The Veteran was rescheduled for an April 18, 2011 hearing.  On the day of his scheduled hearing, however, the Veteran provided a written withdrawal of his hearing request.  See 38 C.F.R. § 20.704(e) (2011).  The Board thus finds that the Veteran's hearing request has been withdrawn, and the matter is appropriately before the Board for appellate review.  Id.  

In June 2011, the Board received additional pertinent evidence in the form of a statement from a service member who served when the Veteran did.  In an April 2012 statement, the Veteran communicated a desire to waive consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Thus, the Board will consider such evidence in the adjudication of the case.

(The decision below addresses the claims of entitlement to service connection for hearing loss, tinnitus, and diabetes.  The remaining claims are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service.  

2.  The Veteran does not have tinnitus that is attributable to active military service.  

3.  The Veteran likely traveled from the United States Navy ship on which he served to the land mass of Vietnam in about November or December 1970.

4.  The Veteran has been diagnosed with type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The Veteran has type II diabetes mellitus that may be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  Through a November 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a medical opinion has not been obtained for the Veteran's claims of service connection for hearing loss and tinnitus.  However, there is no current diagnosis of hearing loss, or probative evidence of persistent or recurrent symptoms of such a disability following discharge from active service.  Although the Veteran is competent to report symptoms of decreased hearing acuity, he has not done so.  In addition, any tinnitus experienced by the Veteran has not been related to any in-service event such as noise exposure, either by medical evidence or by the Veteran's own assertions.  Consequently, an examination is not required.  The Board is therefore satisfied that the duties to notify and assist have been met.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he is entitled to service connection for hearing loss and tinnitus as a result of exposure to heavy weapons fire aboard the U.S.S. Camden.  Review of his service treatment records reflects normal hearing at service entry in January 1969.  There were no reports of hearing loss or tinnitus during service.  An audiogram was not conducted at service discharge, however, whispered voice testing conducted during the Veteran's June 1971 separation examination showed normal hearing.  There were no reports of tinnitus on the separation examination.  

The Veteran filed a claim for hearing loss and tinnitus in November 2008.  Although he communicated a desire to claim service connection for hearing loss, he did not describe symptoms of this disorder, specifically decreased hearing acuity.  Moreover, he did not allege a continuity of hearing loss or tinnitus since alleged in-service exposure to noise.

VA clinical notes dated from 1998 to 2009 have been received, which show no complaints of decreased hearing acuity or ringing in the ears; nor is there evidence of a diagnosis or treatment for hearing loss or tinnitus.  

In his May 2009 notice of disagreement, the Veteran reiterated that he was exposed to the potentially damaging noise of heavy weapons fire during service, but did not report any symptoms of hearing loss, nor did he comment on any continuity of hearing loss or tinnitus since service.  

Upon review, the Board finds that the evidence is against a finding that the Veteran has hearing loss as a result of his active service.   The Veteran has not been diagnosed with or treated for hearing loss, nor has he reported symptoms of decreased hearing acuity occurring since service.  The Veteran is competent to attest to observations of symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Veteran is not competent to diagnose hearing loss, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hearing loss is not a disability that may be diagnosed without specialized testing.  The Veteran's contention that he has hearing loss that should be service connected does not suffice.  Evidence showing a diagnosed disability that meets the definition of hearing impairment and links it to military service or continued symptoms since service is required.  38 C.F.R. § 3.385.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a current disability, the claim of service connection for hearing loss may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because of its unique and readily identifiable features, namely ringing in the ears, are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court has also held that a claimant need only have tinnitus at the time a claim is filed, even if the disorder has since resolved, in order to satisfy the current disability requirement in a claim of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, however, any tinnitus experienced by the Veteran has not been linked to any event coincident with military service, such as exposure to damaging noise during service.  The Veteran has not stated that any symptoms of tinnitus had its onset during service, or that he has experienced tinnitus since his discharge from active service.  

The Board is charged with weighing the positive and negative evidence, resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the post-service medical evidence and the lay evidence presented by the Veteran, the Board finds that, like the claim of service connection for hearing loss, the bare contention that tinnitus should be service connected does not suffice.  

As for the Veteran's claim of service connection for diabetes, it should be noted that the law provides a presumption of service incurrence for certain diseases manifested after military service, including type II diabetes mellitus, if the claimant served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002).  This presumption is based on the premise that those who served in Vietnam during this time were likely exposed to certain herbicide agents used to control vegetation.  Id.  

The Veteran contends that he actually set foot in Vietnam while picking up mail for his ship, the U.S.S. Camden, entitling him to the presumption that he was exposed to herbicides used there, and also to service connection for his diagnosed type II diabetes mellitus.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (Jan. 21, 2009) (No. 08-525).  The Veteran has submitted a statement from a service member, received in June 2011, asserting that he personally observed the Veteran in Long Binh in either November or December of 1970, and that the Veteran told him that he had volunteered to pick up holiday mail.  

There is no evidence to refute this statement, and the information regarding the whereabouts of the U.S.S. Camden corroborates that the ship was participating in a Vietnamese Counteroffensive during that time.  Consequently, the Board concludes that the Veteran likely set foot on the land mass of Vietnam in about November or December 1970.  

Because the record shows that Veteran has been diagnosed with type II diabetes mellitus, the presumption of 38 U.S.C.A. § 1116 works in the Veteran's favor.  A grant of service connection in accordance with this provision is therefore warranted.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for type II diabetes mellitus is granted.  


REMAND

The Veteran asserts that he has peripheral neuropathy of the lower extremities, erectile dysfunction, and retinopathy that are secondary to his diabetes.  The available records suggest that he has at times had such difficulties, but it remains unclear what the cause of these problems is.  Whether disability is caused or made worse by diabetes or some other problem such as alcohol use that was also found by clinicians is a question that now must be addressed.  A medical opinion to answer the question is required.

Finally, the Board notes that post-service treatment records from the Muskogee VA Medical Center (VAMC) and the Tulsa VA Outpatient Clinic (OPC) have been obtained.  The most recent records from these facilities are dated in February 2009.  It appears that the Veteran receives fairly regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Muskogee VAMC and the Tulsa OPC and request that all records of the Veteran's treatment at those facilities since February 2009 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for a VA examination(s) by a medical professional with appropriate expertise to address the potential causes of peripheral neuropathy, erectile dysfunction, and retinopathy.  The examiner(s) should review the claims file and examine the Veteran.

The examiner(s) should determine whether the Veteran has peripheral neuropathy of the lower extremities, erectile dysfunction, and retinopathy.  For each diagnosed disability, a medical opinion should be provided as to medical probabilities that it was directly caused or made chronically worse by diabetes mellitus.  Each opinion should be fully explained in the context of the medical record and pertinent medical principles.  

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


